UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4450



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTONIO DEMONTA HARVEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (4:03-cr-00088-H-4)


Submitted:   February 26, 2007            Decided:   March 29, 2007


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Anne M. Hayes, Christine Witcover Dean, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio     Demonta     Harvey    was     convicted     in    2004    for

conspiracy to distribute and possess with intent to distribute

cocaine base and other related drug trafficking offenses.                    He was

sentenced to a term of 360 months of imprisonment.                     We affirmed

Harvey’s convictions, but vacated and remanded his sentence in

light of United States v. Booker, 543 U.S. 220 (2005).                   See United

States v. Harvey, 159 F. App’x 451 (4th Cir. 2005) (unpublished).

On remand the district court imposed the alternative sentence of

240 months that it had announced at the first sentencing hearing.

Harvey   again    appealed    his    sentence,      contending      that     it    was

unreasonable because (1) he was sentenced in violation of the Sixth

Amendment and (2) his sentence was based upon evidence lacking

reliability.      For the reasons set forth below, we affirm.

            Harvey first contends that his Sixth Amendment rights

were   violated    because    his   sentence    was     based,    in     part,    upon

findings made by the district court by a preponderance of the

evidence.     Relying on a dissenting opinion in United States v.

Booker, 543 U.S. 220 (2005), he argues that sentencing must be

predicated only upon facts found by a jury beyond a reasonable

doubt.   Harvey’s argument ignores the majority opinions in Booker.

Booker   held    that   the   mandatory      manner    in   which      the   federal

sentencing      guidelines    required       courts    to   impose       sentencing

enhancements based on facts found by the court by a preponderance


                                      - 2 -
of the evidence violated the Sixth Amendment.      543 U.S. at 233-34.

As we have previously explained, however, the court remedied the

constitutional violation not by requiring sentencing facts to be

found by a jury beyond a reasonable doubt, but by making the

Guidelines advisory rather than mandatory.          See, e.g., United

States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126

S. Ct. 2054 (2006); United States v. Hughes, 401 F.3d 540, 546-56

(4th Cir. 2005).     Thus, because the Guidelines are now advisory

rather than mandatory, “Booker does not in the end move any

decision from judge to jury, or change the burden of persuasion

. . . . [D]ecisions about sentencing factors will continue to be

made by judges, on the preponderance of the evidence.”           United

States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005), cert. denied,

127 S. Ct. 121 (2006) (quoting McReynolds v. United States, 397

F.3d 479, 481 (7th Cir.), cert. denied, 125 S. Ct. 2559 (2005)).

          Here,     the   district   court’s   post-Booker   sentencing

appropriately treated the Guidelines as advisory.        The sentencing

court properly made factual findings concerning sentencing factors,

including drug quantity, by a preponderance of the evidence.         The

court   sentenced   Harvey   after   considering   and   examining   the

sentencing guidelines and the § 3553(a) factors, as instructed by

Booker.   Further, Harvey’s sentence is well below the 360-month

minimum guideline sentence.      We thus reject any suggestion that

Harvey’s Sixth Amendment rights were infringed.


                                 - 3 -
            Harvey also contends that the district court erred by

basing his sentence on evidence that was unreliable, specifically

regarding testimony about drug quantity. The district court relied

upon information in the presentence investigation report, which it

independently found credible and reliable, and testimony admitted

at trial.     The district court did not abuse its discretion in

relying on this evidence.

            For these reasons, we find Harvey’s sentence reasonable

and affirm it.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 4 -